Citation Nr: 0508345	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-19 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in June 2001 and 
September 2003 for further development and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran 
sustained a low back injury while on active duty.

2.  Medical evidence indicates that the veteran's current low 
back disability is the result of military service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a low back 
disorder was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran fell in a 35 
foot well in 1968.  He was bruised, but X-rays were negative 
for any fractures.  He sought follow-up treatment for low 
back pain.  At the time of separation, the clinical 
evaluation of his spine was normal.  

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a low back disorder for many 
years.  In January 2000, the veteran was diagnosed with 
spinal stenosis of L4-L5 due to bulging of the annulus with a 
possible small central herniated nuclear fragment.  In 
December 2001, he underwent a bilateral hemilaminectomy at 
L4-L5 with foraminotomies.  

Only two medical opinions directly address the issue of 
whether the veteran's current low back disorder is related to 
military service.  On one hand, a June 2003 VA spine 
examination report reflects that he related a past history of 
a fall while on patrol in Vietnam.  He indicated that he fell 
on his feet but had to be pulled out with a rope.  After a 
physical examination, the examiner opined that:

the veteran's etiology of the cervical 
and lumbar spine condition are not likely 
related to an incident that recurred in 
1968 because the veteran did not have a 
chronic and recurrent documented 
complaint of this problem.  Therefore, it 
is likely that the condition is related 
to a post service condition and/or 
injury.

On the other hand, a July 2003 neurological disorders 
examination reflects that the veteran again reported a 
history of a fall from a 35-foot well while he was in 
Vietnam.  After a physical examination, the examiner 
diagnosed status post back injury/surgery with residual mild 
low back pain intermittently.  He concluded:

In my opinion, the [veteran's] back 
disability is related to veteran's 
service.  He started having back pain 
after above injury, and after 
neurosurgical procedure on back, the back 
pain got better.  In my opinion, the back 
pain is related to his injury in service.

Notwithstanding the conflicting medical opinions, the Board 
finds that the claim should be granted.  First, there is 
clear evidence of a low back injury in service.  Next, while 
there were no complaints related to the low back for many 
years after service, the conflicting medical opinions 
regarding a medical nexus, at the very least, put the issue 
into equipoise.  As such, giving the veteran the benefit of 
the doubt, and based on the evidence outlined above, the 
Board finds that service connection is warranted for a low 
back disability. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2001.  Inasmuch as the Board 
is allowing the benefit sought on appeal, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the new law have 
not been completely satisfied.  Therefore, no further action 
is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for a low 
back disorder is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


